

Exhibit 10.25
POST CLOSING AGREEMENT


This Post Closing Agreement (this “Agreement”) is entered into effective as of
June 20, 2008 (“Closing Date”), by and among BANK OF AMERICA, N.A., as a Lender
and as administrative agent for the Lenders (in its capacity as administrative
agent, “Agent”), SPORT CHALET, INC., a Delaware corporation (“Borrower”).


RECITALS:


A. Borrower, Lenders, and Agent are parties to that certain Loan and Security
Agreement, dated as of even date herewith (as such agreement may be amended,
restated, or otherwise modified from time to time, the “Loan Agreement”).
Initially capitalized terms used but not defined herein have the respective
meanings set forth in the Loan Agreement.


B. In connection with execution and delivery of the Loan Agreement, Borrower and
Agent are entering into the agreements provided hereinbelow.


NOW THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Agent hereby agree as follows:


AGREEMENT:


1. Post Closing Deliveries or Actions. Borrower agrees to deliver, or cause to
be delivered, the following items to Agent, in each case in form and substance
satisfactory to Agent and its counsel, and/or cause the following to occur, in
each case on or before expiration of the respective specified time periods:


(a) Stock Certificate. On or before June 27, 2008, Borrower shall have delivered
to Agent a validly issued certificate representing 100% of the issued and
outstanding Equity Interests of Sport Chalet Team Sales, Inc.


(b) Landlord Waivers. On or before July 20, 2008, Borrower shall have delivered
to Agent a fully-executed Lien Waiver in connection with the property commonly
known as One Sport Chalet Drive, La Canada, CA 91011;


(c) Sport Chalet Value Services, LLC. On or before July 30, 2008, Borrower shall
have delivered to Agent satisfactory certificates of existence, good standing
and tax status (as applicable) for Value Sales from each of the following
jurisdictions: California, Arizona, Nevada, and Utah;


(d) Cash Management. On or before August 25, 2008, Borrower shall have delivered
to Agent duly executed Deposit Account Control Agreements substantially in the
form of Exhibit L attached to the Loan Agreement with respect to each deposit
account of the Obligated Parties, and shall have made such arrangements with
respect to such deposit accounts as may be necessary to permit Bank of America,
as depositary bank, to implement the terms of such Deposit Account Control
Agreements;


(e) Sport Chalet Team Sales, Inc. On or before September 30, 2008, Borrower
shall have (i) delivered to Agent satisfactory certificates of existence, good
standing and tax status (as applicable) for Team Sales from the State of
California; (ii) caused Team Sales to execute and deliver to Agent such
agreements as may reasonably be required to cause Team Sales to become an
Obligated Party party to the Loan Agreement, guaranty the Obligations, and grant
a first priority, perfected security interest (subject only to Permitted Liens)
to Agent in each of the classes of assets as Borrower has granted as Collateral
as security for the Obligations; and (iii) caused counsel for Team Sales to
deliver to Agent a favorable opinion covering the due authorization, execution,
delivery and enforceability of foregoing documents, non-contravention and
perfection of the foregoing security interests, all consistent with the opinions
delivered on behalf of Borrower and Value Services on the Closing Date;


 
1

--------------------------------------------------------------------------------

 
 
(f) Landlord Waivers. On or before September 30, 2008, Borrower shall have used
its commercially reasonable efforts to deliver to Agent a fully-executed Lien
Waiver in connection with each of the properties listed on Exhibit A attached
hereto;


(g) Assignment of Websites. On or before September 30, 2008, Borrower shall have
used its commercially reasonable efforts to deliver to a fully-executed
acknowledgement to the Assignment of Websites and Power of Attorney, duly
executed by Network Solutions, LLC;


The failure to timely deliver any of the items in clauses (a) through (e) above
or cause any of the items in clauses (a) through (e) above to occur shall
constitute an Event of Default, and Agent and Lenders shall have all default
rights and remedies granted to them thereunder.


The failure to timely deliver any of the items required by clause (f) above
shall not constitute an Event of Default. However, upon the failure to timely
deliver the items in clause (f) above, Agent may, in its sole discretion,
implement or adjust the Collateral Access Reserve in accordance with the terms
of the Loan Agreement in respect of each location for which a fully-executed
Lien Waiver has not been delivered.


The failure to timely deliver the acknowledgement required by clause (g) above
shall not constitute an Event of Default so long as Borrower has used its
commercially reasonably efforts to obtain such acknowledgement.


2. Reliance. Borrower acknowledges that Agent and Lenders are entering into this
Agreement at the request of Borrower and hereby expressly acknowledges that
Agent and Lenders are relying upon Borrower’s agreement to strictly comply with
the requirements of this Agreement in accordance with its terms. Nothing in this
Agreement limits any rights of Agent or Lenders, or any obligations of Borrower,
as provided by the Loan Documents.


3. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, their heirs, executors, administrators,
successors, legal representatives, and assigns.


4. Miscellaneous. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement and shall be considered to be a Loan Document. This
letter, together with the Loan Agreement and the other Loan Documents, embodies
the entire agreement among the parties with respect to the subject matter hereof
and amends and supersedes all prior agreements and understandings relating to
such subject matter. This letter shall be governed by the laws of the State of
California. To the extent not prohibited by applicable law, each of the parties
hereto waives its right to a trial by jury, if any, in any action to enforce,
defend, interpret, or otherwise concerning this letter. Without limiting the
applicability of any other provision of the Loan Agreement, the terms of
Sections 14.13 and 14.14 of the Loan Agreement are incorporated herein, mutatis
mutandis, and shall apply to and govern this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
[Remainder of Page Intentionally Left Blank]


 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above.


SPORT CHALET, INC.,
a Delaware corporation
   
By:
/s/ Howard Kaminsky
Name:
Howard Kaminsky
Title:
Executive Vice President and CFO
   



 
Signature Page

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A.,
as Agent and Lender
   
By:
/s/ Stephen King
Name:
Stephen J. King
Title:
Vice President

 
 
Signature Page

--------------------------------------------------------------------------------

 